Citation Nr: 1504860	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  04-00 115A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a left shoulder disability due to compensated work therapy (CWT).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from July 1971 to October 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania.  

This matter was most recently before the Board in February 2011, along with the Veteran's claim of entitlement to a total disability rating due to individual unemployability (TDIU), when the claims were remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The AOJ subsequently granted the Veteran's TDIU claim in August 2013.

The appeal is again REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The February 2011 remand order directed the AOJ to return the Veteran's claims file to the September 2009 VA examiner for an adequate opinion regarding whether the Veteran's current left shoulder disability is related to his participation in a CWT program, or in the alternative, to schedule the Veteran for a new examination to obtain the requested opinion.

The AOJ scheduled the Veteran for a new examination in May 2011, apparently due to the unavailability of the September 2009 examiner.  The May 2011 examiner's opinion addressed whether the Veteran's left shoulder disability was related to his active service, as opposed to addressing whether it was due to CWT as directed by the February 2011 remand order.  As such, there has not been substantial compliance with the Board's prior directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new examination to determine whether it is as least as likely as not (50 percent or greater probability) that an injury while participating in a compensated work therapy (CWT) program from December 20, 1999, to November 3, 2000, caused his current left shoulder disability.  

The examiner must review the claims folder and provide reasons for the opinion.  

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

